UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4768



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD F. PINKNEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-84)


Submitted:   March 9, 2005                 Decided:   April 5, 2005


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George A. Townsend, IV, GEORGE A. TOWNSEND, IV, P.L.L.C., Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Michael J. Elston, Sara E. Flannery, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald F. Pinkney appeals the district court’s order

revoking his supervised release and sentencing him to sixty months’

imprisonment.      On   appeal,   he   contends    the   court    abused    its

discretion when it found by a preponderance of the evidence that he

committed a Grade A violation, possession with intent to distribute

marijuana, instead of a Grade C violation, possession of marijuana.

We affirm.

            We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.            United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).             The district

court need only find a violation of a condition of supervised

release by a preponderance of the evidence. 18 U.S.C. § 3583(e)(3)

(2000).

            The district court found that Pinkney committed the crime

of possession with intent to distribute marijuana after hearing

uncontradicted    testimony   that     Pinkney    possessed   ten    bags   of

marijuana in a backpack, three more on his person, and $1757 in

currency.     We find that a preponderance of the evidence supported

the district court’s findings, and the district court did not abuse

its discretion.     The district court was, therefore, statutorily

required to revoke supervised release and impose a prison term. 18

U.S.C. § 3583(g).




                                  - 2 -
          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -